
	

114 HR 2585 IH: Sanchez-Young Social Security Disability Insurance for the Terminally Ill Act
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2585
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Israel (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate the five-month waiting period in the
			 disability insurance program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sanchez-Young Social Security Disability Insurance for the Terminally Ill Act. 2.Elimination of title II waiting period for terminally ill individuals (a)In generalSection 223(a)(1) of the Social Security Act (42 U.S.C. 423(a)(1)) is amended by adding at the end the following new sentence: In the case of any application for disability insurance benefits filed by an individual who is determined to be under a disability and who is determined to be terminally ill by a primary care provider (as defined by the individual’s State of residence), medical specialist, or other qualified provider or with respect to whom the Commissioner has determined would otherwise suffer undue hardship by application of a waiting period, this paragraph shall be applied without regard to any waiting period. For the purposes of the preceding sentence, an individual is considered to be terminally ill if the individual has a medical prognosis that the individual's life expectancy is 12 months or less..
 (b)Effective dateThe amendment made by this section shall take effect with respect to applications filed after the date of the enactment of this Act.
			
